Citation Nr: 0407698	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
under Chapter 1606, Title 10, United States Code, in the 
amount of $727.60 was properly created.  


REPRESENTATION

Veteran represented by:	to be clarified


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1992 and from May 1993 to March 1997. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 RO determination to reduce 
the veteran's educational assistance benefits under Chapter 
1606, Title 10, United States Code, for the period of 
January 22, 2002 through May 8, 2002, in the amount of 
$727.60.  The veteran appeals with respect to the validity of 
the debt.  

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on her part.


REMAND

In this case, an overpayment of $727.60 was created when the 
RO, in September 2003, reduced the veteran's educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, for the period of January 22, 2002 through May 
8, 2002.  The RO indicated that she had been certified and 
paid for 12 credit hours, full-time, for the indicated period 
but that records showed that only three of those credit 
hours, or one-quarter time, applied toward her degree.  In 
its November 2003 statement of the case, the RO further 
stated that it was unable by law to pay her for courses that 
did not count toward her degree, and that her benefits were 
therefore reduced.  

A preliminary review of the educational file indicates that 
during a compliance survey with Hawaii Pacific University 
(HPU) the veteran was certified and paid for nine semester 
hours that were considered excessive electives.  These 
elective courses consisted of Public Relations Cases, Cross-
Cultural Relations, and Literary Magazine, each worth three 
credit hours.  The veteran's HPU transcript after Spring 2002 
semester shows that she was a transfer student who had earned 
credits toward her degree from four other educational 
institutions, and that most of the transfer credits (48) had 
been earned previously from Weber State University.  

In statements received in October and November 2003, the 
veteran disputed the validity of the overpayment.  She 
indicated that she had relocated often and that she intended 
to graduate from Weber State University in Utah, where she 
had been a student prior to moving to Hawaii and attending 
HPU.  She stated that she had worked with the Dean of 
Communications, Ty Sanders, at Weber to obtain approval that 
the three HPU classes at issue would transfer back to Weber 
and be credited toward her degree.  She requested that the RO 
contact the Dean of Communications to verify her statement.  

The Board notes that, while HPU has not credited the veteran 
for the three classes at issue, it is not clear whether Weber 
has done so.  The RO should contact Weber for such 
confirmation.  In doing so and with the veteran's 
authorization, the RO should obtain documentation confirming 
this, such as a copy of an official school transcript that 
reflects that the three classes at issue will be credited 
toward the veteran's degree and not duplicative of other 
classes previously taken at Weber.  In that regard, it is 
noted that a record in the file listing credit requirements 
for a Bachelor of Arts in Communications at HPU appears to 
indicate that prior to the Spring 2002 semester the veteran 
may have already earned credit at Weber for the courses that 
she now claims will be credited by Weber toward her degree 
there.  

Additionally, the Board notes that the issue of the veteran's 
representation is not clear.  There is not of record an 
authorization form signed by the veteran appointing an 
accredited representative to assist her in her claim.  
Nevertheless, in November 2003 the RO mailed a copy of the 
statement of the case to the North Carolina Department of 
Veterans Affairs, which was cited therein as the veteran's 
representative.  The file does not contain in any statement 
from the North Carolina Department of Veterans Affairs, or 
any other representative, in support of the veteran's appeal.  
A VA Form 8, Certification of Appeal, completed by the RO in 
December 2003, does not indicate whether or not the veteran 
is represented.  On remand, this matter should be clarified.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps, 
including contacting the veteran if 
necessary, to clarify the matter of the 
veteran's representation.  In so doing, 
the RO should determine whether the 
veteran has an appointed representative 
of record.  If not and if the veteran 
should so desire to appoint an accredited 
representative, she should be furnished 
with the appropriate form on which to do 
so.  

2.  The RO should contact the veteran and 
request that she furnish any information 
in her possession, to include official 
documents or statements from Weber State 
University or the Dean of Communications 
at Weber, confirming her claim that Weber 
will give her credit for the three 
classes taken during Spring 2002 semester 
at Hawaii Pacific University, which were 
indicated by HPU as excessive electives 
that would not count toward her degree.  
Also, she should be requested to furnish 
any authorization required in order for 
Weber State University to release her 
school transcript or other documentation 
indicating that the three classes at 
issue will be credited toward her degree 
and not duplicative of other classes 
previously taken at Weber.  

3.  The RO should contact the appropriate 
official at Weber State University to 
obtain, with any required authorization 
from the veteran, an official copy of the 
veteran's school transcript and any 
written documentation verifying that 
classes taken by the veteran at Hawaii 
Pacific University in Spring 2002 semester 
were approved for credit (and not 
duplicative of credit already given at 
Weber) towards a degree at Weber.  

4.  Thereafter, the RO should then review 
the file and ensure that any applicable 
notification and development action 
required by law is fully complied with and 
satisfied.  This includes obtaining any 
additional information in order to fully 
assist the veteran in substantiating her 
claim.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, determining whether an overpayment 
of VA educational assistance benefits 
under Chapter 1606, Title 10, United 
States Code, in the amount of $727.60 was 
properly created.  If any decision 
remains adverse to the veteran, the RO 
should provide her and her 
representative, if any, with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


